 


109 HR 800 RH: Protection of Lawful Commerce in Arms Act
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 70 
109th CONGRESS 1st Session 
H. R. 800 
[Report No. 109–124] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2005 
Mr. Stearns (for himself, Mr. Boucher, Mr. Smith of Texas, Ms. Hart, Mr. Bartlett of Maryland, Mr. Bass, Mr. Rogers of Michigan, Mr. Blunt, Mr. Wilson of South Carolina, Mr. Pearce, Mr. Reynolds, Mrs. Cubin, Mr. Brady of Texas, Mr. Boehlert, Mr. Nussle, Mr. Terry, Ms. Pryce of Ohio, Mr. Baker, Mr. Bradley of New Hampshire, Mr. Simpson, Mr. Boehner, Mrs. Blackburn, Mr. McHugh, Mr. Souder, Mr. Wicker, Mr. Cannon, Mr. Boyd, Mrs. Musgrave, Mr. Garrett of New Jersey, Mr. Manzullo, Mr. Gingrey, Mr. Davis of Kentucky, Mr. Marshall, Mr. Bonilla, Mr. Cantor, Mr. Baca, Mr. Tanner, Mr. Lewis of Kentucky, Mr. Scott of Georgia, Mr. Michaud, Mr. Larsen of Washington, Mr. Holden, Mr. Berry, Mr. Taylor of North Carolina, Mr. McCrery, Mrs. Jo Ann Davis of Virginia, Mr. Gary G. Miller of California, Mrs. Miller of Michigan, Mr. Sweeney, Mr. Pence, Mr. Davis of Tennessee, Mr. Akin, Mr. Chocola, Mr. Thomas, Mr. Peterson of Minnesota, Mr. Gillmor, Mr. Sullivan, Mr. Strickland, Mr. Foley, Mr. Nunes, Mr. Rogers of Kentucky, Mr. Culberson, Mr. Otter, Mr. Walden of Oregon, Mr. Rehberg, Mr. Gohmert, Ms. Herseth, Mr. Gibbons, Mr. Burgess, Mr. Westmoreland, Mr. Carter, Mr. Sessions, Mr. English of Pennsylvania, Mr. Renzi, Mr. Bonner, Mr. Kanjorski, Mr. Shuster, Mr. Gene Green of Texas, Mr. Pickering, Mr. Goode, Mr. Rogers of Alabama, Mr. Gordon, Mrs. Capito, Mr. Everett, Mr. Young of Alaska, Mr. Taylor of Mississippi, Mr. Hensarling, Mr. Moran of Kansas, Mr. Barrett of South Carolina, Mr. Ryun of Kansas, Mr. Marchant, Mr. Mack, Mr. Aderholt, Mr. Hefley, Mr. Cooper, Mr. Calvert, Mr. Hayworth, Mr. Franks of Arizona, Mr. Issa, Mr. Dingell, Mr. Tancredo, Mr. Rahall, Mr. Simmons, Mr. Miller of Florida, Mr. Thornberry, Mr. Pombo, Mr. Keller, Mr. Herger, Mr. Doolittle, Mr. Schwarz of Michigan, and Mr. Norwood) introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
June 14, 2005 
Additional sponsors: Mr. Dent, Mr. Knollenberg, Mr. Walsh, Mr. Sam Johnson of Texas, Mr. Salazar, Mr. Kline, Mr. Kennedy of Minnesota, Mr. Platts, Mr. Beauprez, Mr. Conaway, Mr. Saxton, Mr. Gerlach, Mr. McHenry, Mr. LaTourette, Mr. Kuhl of New York, Mrs. Biggert, Mr. Jindal, Mr. Alexander, Mr. Ross, Mr. Radanovich, Mr. Pomeroy, Mr. Duncan, Mr. Whitfield, Mr. Poe, Mrs. Kelly, Mr. McCaul of Texas, Mr. Kingston, Ms. Foxx, Mr. Murtha, Mr. Murphy, Mr. Jones of North Carolina, Mr. Oxley, Mr. Turner, Mr. Boozman, Mr. Jenkins, Mr. Graves, Mr. Hastings of Washington, Mr. Boustany, Mr. Gilchrest, Mr. Cramer, Mr. Hall, Mr. Pitts, Mr. Wolf, Mr. Matheson, Mr. Ney, Mr. Bishop of Utah, Mr. Hayes, Mr. DeLay, Mr. Porter, Mr. King of Iowa, Mr. Price of Georgia, Mr. Costello, Mr. Barrow, Mr. Melancon, Mr. Neugebauer, Mr. Hunter, Mr. Camp, Mr. Mollohan, Mr. Bishop of Georgia, Mr. Putnam, Mrs. Bono, Mr. Royce, Mr. Boren, Mrs. Myrick, Mr. Buyer, Mr. Daniel E. Lungren of California, Mr. Chabot, Mr. Gutknecht, Mrs. Emerson, Miss McMorris, Mrs. Drake, Mr. Deal of Georgia, Mr. Gallegly, Mr. Tiahrt, Mr. Cardoza, Mr. Cuellar, Mr. Bachus, Mr. Chandler, Mr. Ryan of Ohio, Mr. Feeney, Mr. Davis of Alabama, Mr. Cox, Mr. Hostettler, Ms. Ginny Brown-Waite of Florida, Mr. Green of Wisconsin, Mr. Cole of Oklahoma, Mr. Tiberi, Mr. Shadegg, Mr. Linder, Mr. Mario Diaz-Balart of Florida, Mr. Wamp, Mr. Peterson of Pennsylvania, Ms. Granger, Mr. Kolbe, Mr. Weldon of Florida, Mr. Bilirakis, Mr. Barton of Texas, Mr. Ortiz, Mr. Latham, Mr. Hulshof, Mr. Inglis of South Carolina, Mr. Fortenberry, Mr. LoBiondo, Mr. Goodlatte, Mr. Edwards, Mr. Cunningham, Mr. Brown of South Carolina, Mr. Sodrel, Mr. Hoekstra, Mr. Dreier, Mr. Lewis of California, Mr. Reyes, Mr. Forbes, Mr. Boswell, Mr. McKeon, Mrs. Wilson of New Mexico, Mr. Coble, Mr. Skelton, Mrs. Northup, Mr. Osborne, Mr. Tom Davis of Virginia, Mr. Istook, Mr. Hyde, Mr. Lucas, Ms. Ros-Lehtinen, Mr. Ryan of Wisconsin, Mr. Weldon of Pennsylvania, Mr. Crenshaw, Mr. Burton of Indiana, Mr. Kind, Mr. Johnson of Illinois, Mr. McIntyre, Mr. Mica, Mr. McCotter, Mr. Rohrabacher, Mr. Shimkus, Mr. Ehlers, Mr. Hobson, Mr. Regula, Mr. Upton, Mr. Thompson of California, Mr. Sherwood, Ms. Harris, Mr. Reichert, Mr. Weller, Mr. LaHood, and Mr. Stupak  
 
 
June 14, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 15, 2005 
 
A BILL 
To prohibit civil liability actions from being brought or continued against manufacturers, distributors, dealers, or importers of firearms or ammunition for damages or injunctive or other relief resulting from the misuse of their products by others. 
 
 
1.Short titleThis Act may be cited as the Protection of Lawful Commerce in Arms Act. 
2.Findings; purposes 
(a)FindingsThe Congress finds the following: 
(1)The Second Amendment to the United States Constitution provides that the right of the people to keep and bear arms shall not be infringed. 
(2)The Second Amendment to the United States Constitution protects the rights of individuals, including those who are not members of a militia or engaged in military service or training, to keep and bear arms. 
(3)Lawsuits have been commenced against manufacturers, distributors, dealers, and importers of firearms that operate as designed and intended, which seek money damages and other relief for the harm caused by the misuse of firearms by third parties, including criminals. 
(4)The manufacture, importation, possession, sale, and use of firearms and ammunition in the United States are heavily regulated by Federal, State, and local laws. Such Federal laws include the Gun Control Act of 1968, the National Firearms Act, and the Arms Export Control Act. 
(5)Businesses in the United States that are engaged in interstate and foreign commerce through the lawful design, manufacture, marketing, distribution, importation, or sale to the public of firearms or ammunition products that have been shipped or transported in interstate or foreign commerce are not, and should not, be liable for the harm caused by those who criminally or unlawfully misuse firearm products or ammunition products that function as designed and intended. 
(6)The possibility of imposing liability on an entire industry for harm that is solely caused by others is an abuse of the legal system, erodes public confidence in our Nation’s laws, threatens the diminution of a basic constitutional right and civil liberty, invites the disassembly and destabilization of other industries and economic sectors lawfully competing in the free enterprise system of the United States, and constitutes an unreasonable burden on interstate and foreign commerce of the United States. 
(7)The liability actions commenced or contemplated by the Federal Government, States, municipalities, and private interest groups and others are based on theories without foundation in hundreds of years of the common law and jurisprudence of the United States and do not represent a bona fide expansion of the common law. The possible sustaining of these actions by a maverick judicial officer or petit jury would expand civil liability in a manner never contemplated by the framers of the Constitution, by the Congress, or by the legislatures of the several States. Such an expansion of liability would constitute a deprivation of the rights, privileges, and immunities guaranteed to a citizen of the United States under the Fourteenth Amendment to the United States Constitution. 
(8)The liability actions commenced or contemplated by the Federal Government, States, municipalities, private interest groups, and others attempt to use the judicial branch to circumvent the legislative branch of the Government by regulating interstate and foreign commerce through judgments and judicial decrees, thereby threatening the separation of powers doctrine and weakening and undermining important principles of federalism, State sovereignty, and comity among the several States. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To prohibit causes of action against manufacturers, distributors, dealers, and importers of firearms or ammunition products, and their trade associations, for the harm solely caused by the criminal or unlawful misuse of firearm products or ammunition products by others when the product functioned as designed and intended. 
(2)To preserve a citizen’s access to a supply of firearms and ammunition for all lawful purposes, including hunting, self-defense, collecting, and competitive or recreational shooting. 
(3)To guarantee a citizen’s rights, privileges, and immunities, as applied to the States, under the Fourteenth Amendment to the United States Constitution, pursuant to section 5 of that Amendment. 
(4)To prevent the use of such lawsuits to impose unreasonable burdens on interstate and foreign commerce. 
(5)To protect the right, under the First Amendment to the Constitution, of manufacturers, distributors, dealers, and importers of firearms or ammunition products, and trade associations, to speak freely, to assemble peaceably, and to petition the Government for a redress of their grievances. 
(6)To preserve and protect the separation of powers doctrine and important principles of federalism, State sovereignty, and comity among the several States. 
(7)To exercise the power of Congress under article IV, section 1 of the United States Constitution to carry out the full faith and credit clause. 
3.Prohibition on bringing of qualified civil liability actions in Federal or State court 
(a)In generalA qualified civil liability action may not be brought in any Federal or State court. 
(b)Dismissal of pending actionsA qualified civil liability action that is pending on the date of the enactment of this Act shall be dismissed immediately by the court in which the action was brought or is currently pending. 
4.DefinitionsIn this Act: 
(1)Engaged in the businessThe term engaged in the business has the meaning given that term in section 921(a)(21) of title 18, United States Code, and, as applied to a seller of ammunition, means a person who devotes time, attention, and labor to the sale of ammunition as a regular course of trade or business with the principal objective of livelihood and profit through the sale or distribution of ammunition. 
(2)ManufacturerThe term manufacturer means, with respect to a qualified product, a person who is engaged in the business of manufacturing the product in interstate or foreign commerce and who is licensed to engage in business as such a manufacturer under chapter 44 of title 18, United States Code. 
(3)PersonThe term person means any individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity. 
(4)Qualified productThe term qualified product means a firearm (as defined in subparagraph (A) or (B) of section 921(a)(3) of title 18, United States Code), including any antique firearm (as defined in section 921(a)(16) of such title), or ammunition (as defined in section 921(a)(17)(A) of such title), or a component part of a firearm or ammunition, that has been shipped or transported in interstate or foreign commerce. 
(5)Qualified civil liability action 
(A)In generalThe term qualified civil liability action means a civil action or proceeding or an administrative proceeding brought by any person against a manufacturer or seller of a qualified product, or a trade association, for damages, punitive damages, injunctive or declaratory relief, abatement, restitution, fines, or penalties, or other relief, resulting from the criminal or unlawful misuse of a qualified product by the person or a third party, but shall not include— 
(i)an action brought against a transferor convicted of an offense under section 924(h) of title 18, United States Code, or a comparable or identical State felony law, by a party directly harmed by the conduct of which the transferee is so convicted; 
(ii)an action brought against a seller for negligent entrustment or negligence per se; 
(iii)an action in which a manufacturer or seller of a qualified product knowingly violated a State or Federal statute applicable to the sale or marketing of the product, if the violation was a proximate cause of the harm for which relief is sought, including— 
(I)any case in which the manufacturer or seller knowingly made any false entry in, or failed to make appropriate entry in, any record required to be kept under Federal or State law with respect to the qualified product, or aided, abetted, or conspired with any person in making any false or fictitious oral or written statement with respect to any fact material to the lawfulness of the sale or other disposition of the qualified product; or 
(II)any case in which the manufacturer or seller aided, abetted, or conspired with any other person to sell or otherwise dispose of the qualified product, knowing, or having reasonable cause to believe, that the actual buyer of the qualified product was prohibited from possessing or receiving a firearm or ammunition under subsection (g) or (n) of section 922 of title 18, United States Code; 
(iv)an action for breach of contract or warranty in connection with the purchase of the product; or 
(v)an action for death, physical injuries, or property damage resulting directly from a defect in design or manufacture of the product, when used as intended or in a reasonably foreseeable manner, except that if the discharge of the product was caused by a volitional act that constituted a criminal offense, then such act shall be considered the sole proximate cause of any resulting death, personal injury, or property damage. 
(B)Negligent entrustmentAs used in subparagraph (A)(ii), the term negligent entrustment means the supplying of a qualified product by a seller for use by another person when the seller knows, or reasonably should know, the person to whom the product is supplied is likely to, and does, use the product in a manner involving unreasonable risk of physical injury to the person or others. 
(C)Rule of constructionThe exceptions set forth in clauses (i) through (v) of subparagraph (A) shall be construed so as not to be in conflict, and no provision of this Act shall be construed to create a public or private cause of action or remedy. 
(6)SellerThe term seller means, with respect to a qualified product— 
(A)an importer (as defined in section 921(a)(9) of title 18, United States Code) who is engaged in the business as such an importer in interstate or foreign commerce and who is licensed to engage in business as such an importer under chapter 44 of title 18, United States Code; 
(B)a dealer (as defined in section 921(a)(11) of title 18, United States Code) who is engaged in the business as such a dealer in interstate or foreign commerce and who is licensed to engage in business as such a dealer under chapter 44 of title 18, United States Code; or 
(C)a person engaged in the business of selling ammunition (as defined in section 921(a)(17)(A) of title 18, United States Code) in interstate or foreign commerce at the wholesale or retail level. 
(7)StateThe term State includes each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States, and any political subdivision of any such place. 
(8)Trade associationThe term trade association means any corporation, unincorporated association, federation, business league, or professional or business organization— 
(A)that is not organized or operated for profit, and no part of the net earnings of which inures to the benefit of any private shareholder or individual; 
(B)that is an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(C)2 or more members of which are manufacturers or sellers of a qualified product. 
(9)Unlawful misuseThe term unlawful misuse means conduct that violates a statute, ordinance, or regulation as it relates to the use of a qualified product. 
 
 
June 14, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
